Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

2.	The Amendment filed on January 11, 2022 has been received and made of record. In response to Non-Final Office Action mailed on October 14, 2021, applicant amended claims 1, 5, 6, 9, 13-18 and 20 of which claims 1 and 18 are independent claims. Dependent claims 2, 3, 7, 8, 10-12, and 19 have been maintained. Applicant cancelled claim 4 after the Non-Final Office Action. Therefore, claims 1-3 and 5-20 are pending for consideration.

Allowable Subject Matter

3. 	Claims 1-3, and 5-20 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:

Claims 1 and 18: None of the cited references on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants’ invention, “------, wherein the first current conveyor of the touch driving circuit comprises: a first amplifier including the first touch node terminal, the first driving terminal, and a first output terminal for outputting a signal according to a signal input to the first touch node terminal and the first driving terminal; a first current buffering circuit configured to be controlled by the signal output from the first output terminal and buffer a current; a first current sourcing circuit configured to source a current to the first current buffering circuit: a first sourcing current mirroring circuit configured to output a current corresponding to the sourcing current of the first current sourcing circuit; a first current sinking circuit configured to sink a current from the first current buffering circuit; and a first sinking current mirroring circuit configured to output a current corresponding to the sinking current of the first current sinking circuit, and the second current conveyor of the touch driving circuit comprises: a second amplifier including the second touch node terminal, the second driving terminal, and a second output terminal for outputting a signal according to a signal input to the second touch node terminal and the second driving terminal; a second current buffering circuit configured to be controlled by the signal output from the second output terminal and buffer a current; a second current sourcing circuit configured to source a current to the second current buffering circuit; a second sourcing current mirroring circuit configured to output a current corresponding to the sourcing current of the second current sourcing circuit; a second current sinking circuit configured to sink a current from the second current buffering circuit; and a second sinking current mirroring circuit configured to output a current corresponding to the sinking current of the second current sinking circuit (figs.10-13 and related text in the specification submitted on December 15, 2020)” with all other limitations cited in claims 1 and 18 respectively. 

[AHN(US 2018/0307337 A1) teaches a touch display device (display device 100, fig.1, Para-27) comprising: a display panel(panel 110) in which a plurality of data lines(data line DL) and a plurality of gate lines(gate line GL) are disposed, and in which a plurality of touch electrodes (sensor electrodes SE, Para-30) are disposed; a data driving circuit(data driving circuit 120) configured to drive the plurality of data lines (Para-32); a gate driving circuit(gate driving circuit 130) configured to drive the plurality of gate lines(Para-34); and 
a touch driving circuit(touch driving circuit 140) configured to differentially sense a first touch electrode and a second touch electrode among the plurality of touch electrodes(fig.4, Para 140-144), wherein the touch driving circuit(140) comprises: a first current conveyor(driving channel 314, fig.4) including a first touch node terminal which receives a first input charge(Para-117) from the first touch electrode(Para 103-106), and a first outflow terminal(node between 314 and 324, fig.4) through which a first transfer charge corresponding to the first input charge flows out(Para 122-124); a second current conveyor(driving channel 314, fig.4) including a second touch node terminal which receives a second input charge from the second touch electrode(Para 103-108); and a single-ended amplifier(Para-129) including a sensing input terminal(‘-‘ input terminal of Amp)  to which the first outflow terminal (fig.5), a reference input terminal(‘+‘ input terminal of Amp) to which a reference voltage is applied(Vref), and an amplification output terminal (figs.5&6) that outputs a differential output signal corresponding to the differential charge(Para-143).

Li et al.(US 2017/0123551 A1) teaches a differential current mode analog front-end circuit for capacitive touch sensing in touch screen panels, wherein the touch driving circuit comprises: a first current conveyor(operational amplifier 106, current scaling, fig.2) including a first touch node terminal (negative terminal of unity gain buffer 103) which receives a first input charge(input current iin, current is an another form of charge, i.e. Q/t, where Q is charge and t is time period) from the first touch electrode(sense 1, Para-29), and a first outflow terminal(+β, fig.2) through which a first transfer charge corresponding to the first input charge flows out(Para-29); a second current conveyor(operational amplifier 106, current scaling, fig.2) including a second touch node terminal (negative terminal of unity gain buffer 103) which receives a second input charge from the second touch electrode(sense 0), and a second inflow terminal(-β, fig.2) through which a second transfer charge corresponding to the second input charge flows in(-βxiin); and a single-ended amplifier(current to voltage converter 102, fig.2) including a sensing input terminal  to which the first outflow terminal (fig.2) and the second inflow terminal are electrically connected in common (βx(i_in(2)-i_in(1)), and to which a differential charge between the first transfer charge and the second transfer charge is input(fig.2, Para-29), a reference input terminal(‘+‘ input terminal) to which a reference voltage is applied(Vref), and an amplification output terminal(fig.2) that outputs a differential output signal(output voltage Vout) corresponding to the differential charge(current,  Para 29-30)].

Neither AHN nor Li teaches the above mentioned limitations cited in the reasons for allowance.

Claims 2, 3, 5-17, 19, and 20 are also allowed to because of their dependency on the allowed base claims respectively. 




Contact
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 



/MD SAIFUL A SIDDIQUI/
Examiner, Art Unit 2692